FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

MICHAEL LACEY; JIM LARKIN;           
PHOENIX NEW TIMES, LLC,
                Plaintiffs-Appellants,
                 v.
MARICOPA COUNTY, a public entity,         No. 09-15703
JOSEPH ARPAIO, Sheriff, and AVA
ARPAIO, husband and wife; DENNIS           D.C. No.
                                         2:08-cv-00997-
WILENCHIK and BECKY BARTNESS,                 SRB
husband and wife; JOHN DOES I-X;
JANE DOES I-X; BLACK
CORPORATIONS, I-V; and WHITE
PARTNERSHIPS, I-V,
               Defendants-Appellees. 




                            20217
20218             LACEY v. MARICOPA COUNTY


MICHAEL LACEY; JIM LARKIN;            
PHOENIX NEW TIMES, LLC,
                  Plaintiffs-Appellees,
                  v.
JOSEPH M. ARPAIO, Sheriff and
husband; AVA ARPAIO, wife; JOHN               No. 09-15806
DOES I-X; JANE DOES I-X; BLACK
                                                D.C. No.
CORPORATIONS, I-V; WHITE
PARTNERSHIPS, I-V; MARICOPA                 2:08-cv-00997-
                                                  SRB
COUNTY ATTORNEY’S OFFICE, a public
entity,                                         ORDER
                           Defendants,
                 and
DENNIS WILENCHIK; BECKY BARTNESS,
wife,
              Defendants-Appellants.  
                  Filed November 10, 2011


                           ORDER

KOZINSKI, Chief Judge:

   Upon the vote of a majority of nonrecused active judges, it
is ordered that this case be reheard en banc pursuant to Circuit
Rule 35-3. The three-judge panel opinion shall not be cited as
precedent by or to any court of the Ninth Circuit.

  Judges Silverman and Murguia did not participate in the
deliberations or vote in this case.